17-22218-rdd Doc 86-2 Filed 04/19/19 Entered 04/19/19 14:38:20 Exhibit
Declaration of id Fleischmann (with Exhibits A-H) Pg 127 of 163
“™

I

Law Offices of David Fleischmann BC.

2233 Nostrand Avenue, 3rd Floor | Brooklyn, NY 11210 | P: 718.650.6090 | F: 718.504.7835

 

 

 

 

Closing Statement
PREMISES 25 Old Mil Rd, 19 Hemion Rd, Route 59, 200 N 14 St, 4-6 Berry StNY CLOSING LOCATION: Via escrow
PURCHASER Suffern Partners LLC CLOSING DATE: 9/6/2017
PURCHASER'S ATTORNEY Law Offices of David Fleischmann, PC CLOSING TIME: na
SELLER RS Old Mil LLC TITLE COMPANY: Riverside
SELLER'S ATTORNEY Cohen, LaBarbera & Landrigan LLP NEW LENDER CPIF LENDING, LLC & W Financial Fund, LP
NEW LENDERS ATTORNEY Cohen, LaBarbora & Landrigan LLP

CREDITS OUE SELLER:
Purchase Price $ 30,000,000.00
Total Due Seller $ 30,000,000,00
BALANCE DUE SELLER $ 39,000,000,00
BALANCE PAID AS FOLLOWS:
Commonwealth Land Title-Seller $ (15,940,321.51) ‘wire should have been $3 more
Cohen, LaBarbera & Landrigan LLP-Seller $ (13,763,840.68)
Watermark Associates $s (48,285.89)
Riverside Abstract-seller bill $ (149,298.72)
Riverside Abstract-selter bil $ (97,500.00)
Alan Hirsch-seller title closer 3 (750.00)

$ (28,999,997 .00)

The Transaction:
Loan Amount $33,000,000.00
LOAN AMOUNT DISBURSED AS FOLLOWS:

Lender Origination Fea $ 860,000.00
Reserve TILC $ 2,500,000.00
Reserve Capital Expenditure $ 1,000,000.00
Reserve Real Estate Taxes $ 375,000.00
Reserve Interest $ 2,487 833.33
Stub Interest $ 262,166.67
Lender Due Diligence Expense $ 11,000.00
Borrower Deposit $ {95,000.00)
interest Reserve taken In error $ 262,166.67
Net Loan Amount wired to Riverside $ 25,536,833.33

$ 33,000,000.00
Purchasors Expenses:
TD Bank $ 4,958,054.29
Riverside Abstract $ 1,298,578.20 (=Uie bil-56,250 credit +recording fees)
Key Bank, Nationa! Association $ 780.00
Legal Fee -David Fleischmann $ 40,000.00
Legal Fee-Relss Sheppe LLP $ 48,500.00
Watermark Associates $ 281,714.11
IM Insurance Brokerage Inc $ 687,838.21
Casssin & Cassin $3 125,000.00
Law Office Of Shaul C. Greenwald, Esq. $ 25,000.00
Entity Fees $ 4,000.00
Title Ctoser-Eli Basch $ 400.00
Veorp Services, LLC $ 380.00
Cullen and Dykman (attomey for TD Bank) $ 4,600.00
Bridgewater Capital Partners LLC $ 126,250.00
Total Expenses $ 7,501,074.81
9/18/2017 11:44 AM

Declaration of n (with

212 Second Street, Suite 502
Lekewood, New Jarsay 08701

i 25 Ofd Mid Read
{k 19 Hamion Road
ttl Route 88
North 14th
Street

Paid by Seller

 

bit

99/06/2037
